Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II in the reply filed on 09/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19-20, 22-23, 25-26, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paz de Araujo et al., US 2004/0129961.
 Paz de Araujo et al. shows the invention as claimed including an integrated circuit structure, including:
A dielectric region including a tub opening 234;
A ferroelectric random access memory capacitor formed in the tub opening and including:
A cup-shaped bottom electrode 242;
A cup-shaped ferroelectric element 244; and
A top electrode 246; and
An upper metal layer 272 over the dielectric region and including a capacitor contact 254 conductively connected to the top electrode (see fig. 2 and paragraphs 0064-0071).
Regarding dependent claim 16, note that Paz de Araujo et al. also discloses:  the dielectric region is formed over a lower metal interconnect layer 220; and the upper metal layer comprises an upper metal interconnect layer 272.
Concerning dependent claim 17, note that Paz de Araujo et al. also discloses:  the dielectric region is formed over a transistor including a doped source region and a doped drain region (210,212); and the cup-shaped bottom electrode is conductively coupled to the doped source region or the doped drain region of the transistor (see fig. 2 of Paz de Araujo et al.).
Concerning dependent claim 19, the integrated circuit chip comprises:  a cup-shaped bottom electrode contact 242 formed on a lower interconnect element (222,226) formed in a lower metal layer, wherein the cup-shaped bottom electrode is formed in an interior volume defined by the cup-shaped bottom electrode contact.
With respect to dependent claim 20, note that the upper metal layer comprises a metal interconnect layer 254 (see fig. 3).
Regarding dependent claim 22, note that Paz de Araujo et al. discloses the integrated circuit structure comprising a via formed in a via opening 254 laterally spaced apart from the tub opening in the dielectric region; and wherein the upper metal layer includes an interconnect element 272 in contact with the via (see fig. 2A).
Concerning independent claim 23, note that Paz de Araujo et al. discloses the top electrode is formed in an interior opening defined by the cup shaped ferroelectric element (see fig. 2).
Regarding dependent claim 25, the FRAM memory cell comprises wherein:  the FRAM capacitor includes a cup-shaped bottom electrode contact 226 formed on a lower interconnect element 222 formed in a metal interconnect layer; and the cup-shaped bottom electrode is formed in an interior volume defined by the cup-shaped bottom electrode contact (see fig. 2).
With respect to dependent claim 26, note that the FRAM capacitor is formed in a common via layer in dielectric layer 230 with at least one interconnect.
With respect to claim 33, strontium bismuth tantalite is contemplated as the ferroelectric (see paragraph 0046).
Concerning dependent claim 34, a cup-shaped bottom electrode contact is defined by a first portion of a conformal metal layer 242a and a via/another capacitor is spaced laterally apart from the cup-shaped bottom electrode contact and defined by a second portion of the conformal metal layer (see, for example, fig. 7A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al., US 2004/0129961 in view of Kadosh et al., U.S. Patent 5,949,092.
Paz de Araujo et al. is applied as above but do not expressly disclose a silicide region on a top side of the source or drain doped regions. Kadosh et al. discloses forming silicide regions on a top side of a source or drain region prior to depositing an interconnection in order to improve contact (see, for example, col. 2-lines 10-17). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Paz de Araujo et al. so as to form silicided source/drain regions in order to improve the contact of the subsequent metal layer.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al., US 2004/0129961 in view of Kanaya et al., U.S. Patent 6,603,161.
Paz de Araujo et al. is applied as above but does not expressly disclose the top electrode contact at least partially formed in an interior volume defined by a cup-shaped top electrode. Kanaya et al. discloses a ferroelectric capacitor where the top electrode contact is at least partially formed in an interior volume defined by a cup-shaped top electrode. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a top electrode contact in the configuration disclosed by Kanaya et al. because in such a way a contact with excellent connection to the underlying electrode can be realized.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al., US 2004/0129961 in view of Manipatruni et al., US 2022/0392907.
Paz de Araujo et al. is applied as above but does not expressly disclose the claimed one transistor one capacitor configuration. Manipatruni et al. discloses a one-transistor-one-capacitor configuration whereby:  a gate 107 of the transistor is connected to a word line 117; a first end of the FRAM capacitor is connected to a plate line 115; a second end of FRAM capacitor is connected to a first terminal of the transistor 102 (see fig. 1A-1C and paragraphs 0041-0061). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Paz de Araujo et al. so as to comprise the claimed one transistor one capacitor memory cell because such a device is shown to be a suitable device for memory storage in microelectronic applications.

 Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al., US 2004/0129961 in view of Mochizuki et al., U.S. Patent 5,990,507.
Paz de Araujo et al. is applied as above but does not expressly disclose the claimed two transistor two capacitor memory cell. Mochizuki et al. discloses a two transistor two capacitor memory cell comprising a gate of one transistor and a gate of another transistor connected to a common word line (see figs. 3A-3C) ; the first transistor connected to a first bit line, and the additional transistor connected to a second bit line; and the FRAM capacitor and additional FRAM capacitor connected to a common plate line (also see figs. 3A-3C and col. 15-lines 15-67). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Paz de Araujo et al. because in such a way the manufacturing and yield of the devices can be improved.

Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al., US 2004/0129961 in view of Aggarwal et al., U.S. Patent 6,528,328.
Paz de Araujo et al. is applied as above but does not expressly disclose an iridium oxide metal layer for the upper and lower electrode. Aggarwal et al. discloses a ferroelectric capacitor comprising an iridium oxide upper and lower electrode (see fig. 11 and col. 11-line 20 to col. 12-line 65). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Paz de Araujo to form the bottom and upper electrodes of indium oxide because such electrodes are shown to be suitable materials for use in ferroelectric capacitors.
Regarding dependent claim 32, Paz de Araujo et al. does not expressly disclose wherein the ferroelectric element comprises lead zirconate titanate. Aggarwal et al. discloses a ferroelectric capacitor where the ferroelectric material comprises lead zirconate titantate (see col. 1-lines 40-45). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Paz de Araujo et al. so as to comprise a ferroelectric capacitor with PZT material because Aggarwal et al. shows this to be a common ferroelectric to be used in ferroelectric capacitors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu, U.S. Patent 10,861,862 discloses a ferroelectric memory cell doped with oxygen (see abstract and fig. 1), and Haukka et al., U.S. Patent 8,025,922 discloses the formation of a noble metal film formed in a cup shape as part of a ferroelectric memory cell (see fig. 23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 9, 2022